Holmes, J.
When, as in this case, a decree on its face is consistent with law, and may have been justified by the evidence, and when it agrees with the frame and carries out the plain object of the bill, we are not disposed to go into nice verbal criticism of the bill for the first time on appeal. The only question before us worth mentioning is raised by the clause of the decree that the matrices, “ as manufactured prior to the filing of the bill and to the hearing of the cause,” come within the defendant’s agreement. It is assumed on behalf of the defendant that the words quoted mean that he has made two kinds of matrix, one manufactured before the filing of the bill, the other after, and it is objected that the latter cannot be dealt with in the decree without a supplemental amendment to the bill. We do not read the words as having thé meaning supposed. We understand them to refer to one kind of matrix only, the manufacture of which was begun before the date of the bill, and was continued up to the hearing.
The bill alleges that the defendant’s matrix is covered by his *77agreement. This allegation is of the same scope as the decree, although the decree uses the plural. The bill refers to the species, the decree to the members of the species. The allegation is not an allegation of matter of law only. Windram v. French, 151 Mass. 547, 551. If the defendant had wanted more information as to how the matrix was covered by his agreement, he should have sought it earlier, although we do not mean to intimate that he would have succeeded if he had done so in a case like this. Decree affirmed.